Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1619
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Windsor Manor Rehabilitation Center, — ) Date: June 29, 2007
)
Petitioner, )
)

-V.- ) Docket No. C-06-628

)
)
)
)

DECISION GRANTING MOTION FOR
SUMMARY DISPOSITION

| grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
disposition in this case. Consequently, I sustain the remedy that CMS determined to
impose against Petitioner, Windsor Manor Rehabilitation Center, a denial of payment for
new admissions during a period that began on July 5, 2006 and which ended on July 7,
2006.

I. Background

Petitioner is a skilled nursing facility doing business in the State of California. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act and by implementing regulations at 42
C.F.R. Parts 483 and 488.

Petitioner was surveyed for compliance with Medicare participation requirements on
April 14 and June 9, 2006 (April and June surveys). The surveyors found a total of 14
deficiencies at the April survey and one additional deficiency at the June survey.
Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision.
4

‘The parties completed pre-hearing exchanges pursuant to which they submitted briefs and
exhibits that included the written direct testimony of proposed witnesses. CMS submitted
a total of 55 proposed exhibits, which it designated as CMS Ex. 1 - CMS Ex. 55.
Petitioner submitted a total of 54 proposed exhibits, which it designated as P. Ex. | - P.
Fx. 54. I scheduled an in-person hearing. Then, CMS moved for summary disposition
and Petitioner opposed the motion.

If. Issues, findings of fact and conclusions of law
A. Issues

The ultimate issue in this case is whether Petitioner failed to comply substantially with
one or more Medicare participation requirements during the July 5 - 7, 2006 period.
Regulations mandate that I sustain the denial of payment for new admissions that CMS
determined to impose if Petitioner manifested a deficiency or deficiencies during this
period. See 42 C.F.R. § 488.417(a)(1).

‘There is also a threshold issue in this case of whether it is appropriate to issue summary
disposition without holding an in-person hearing. Regulations governing hearings in
cases involving CMS do not provide explicitly for summary disposition in such cases.
However, administrative law judges and the Departmental Appeals Board have held that
summary disposition is appropriate in a case involving CMS where the criteria for
summary judgment set forth by Rule 56 of the Federal Rules of Civil Procedure are
satisfied.

Rule 56 provides that summary judgment may be imposed where there are no genuinely
disputed issues of material fact. Under Rule 56 a “material fact” is a fact which, if it
exists, may affect the outcome ofa case. A “genuinely disputed” material fact exists
when opposing parties advance different versions of an event. The concept of a genuine
dispute as to the facts is critical to understanding how summary judgment works. A fact
offered by a party is not in dispute simply because the opposing party asserts that it is in
dispute. In order for there to be a dispute as to the facts the opposing party must offer a
version of events that differs materially from the version offered by the moving party.

Furthermore, Rule 56 draws a distinction between facts and conclusions that are based on
facts. A disagreement between parties as to the meaning of facts is not an impediment to
summary judgment under Rule 56. The trier of fact always has the authority to draw
conclusions from facts, whether the case is disposed of by summary judgment, or after a
hearing. Thus, arguments about the meaning of facts — as opposed to disputes as to what
facts exist — constitute no impediment to granting summary judgment in a case.
3
B. Findings of fact and conclusions of law

| make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

CMS premised its remedy determination in this case on its determination that Petitioner
manifested 14 deficiencies at the April survey and an additional deficiency in June. It is
not necessary that I address all or even most of the deficiencies that CMS found or even
all or most of those on which CMS based its motion for summary disposition. The
presence of even a single deficiency during the July 5 - 7, 2006 period justifies the
remedy of denial of payment for new admissions during that period. Consequently, I
address only three of the 15 deficiencies cited by CMS. With respect to each of these
deficiencies I find that CMS’s assertion of noncompliance is supported by the plain
meaning of the applicable regulation and by undisputed material facts.

1. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.15(h)(2).

The regulation at issue requires that a facility must provide housekeeping and
maintenance services necessary to maintain a sanitary, orderly, and comfortable interior.
CMS asserts that, at the April survey, the surveyors adduced facts that establish that
Petitioner was not complying substantially with this requirement. Specifically:

+ The surveyors observed personal care items such as breathing equipment, urine
collection cups, urinals, urine hats, and bedpans stored uncovered on bedside
tables, on the floor, and on the tops of toilets in communal bathrooms. CMS Ex. 5,
at3-5.

+ The uncovered storage of personal care items violated Petitioner’s own policy
governing the storage of such items. Petitioner’s policy required that personal
items be labeled and stored in a bedside cabinet or on a bathroom shelf. CMS Ex.
50, at 99.

' The fact that I do not address the other twelve deficiencies cited by CMS does
not mean that CMS would not prevail on one or more of these other deficiencies at a
hearing or even that CMS might not be entitled to summary disposition as to one or more
of them. However, it is unnecessary that I address them here because the presence of
even one deficiency during the July 5 - 7, 2006 period justifies the remedy of denial of
payment for new admissions.
4

+ The surveyors smelled strong odors of urine and feces in Petitioner’s facility.
They observed brown smears on residents’ toilets. CMS Ex. 5, at 5.

The foregoing facts, if not disputed, establish a violation of 42 C.F.R. § 483.15(h)(2).
The presence of odors of urine and feces in and of themselves are a basis for finding
noncompliance. No interpretation of the regulation would excuse a facility from
subjecting its residents to such odors. The storage of personal items uncovered and in
violation of Petitioner’s own personal item storage policy is a violation of the regulation
because such storage is neither sanitary nor orderly. CMS Ex. 50, at 99.

Petitioner makes the following arguments against summary disposition:

+ It asserts that only by imposing a “strict liability standard” of compliance would
the facts offered by CMS support a finding of noncompliance with the regulation.
Petitioner argues that it cannot be held responsible for every offensive sight,
sound, or smell on its premises. Petitioner’s response to CMS’s motion (response)
at 9. On the other hand, according to Petitioner, it cannot be required to restrain,
unduly isolate or control its incontinent residents’ movements to the extent that
there is never a misplaced item, foul odor, or a smudge on a toilet. /d.

+ There is a dispute as to the significance of the surveyors’ findings of items not
properly stored because CMS has not offered evidence establishing that these
items had been misplaced for any significant period of time or that they were
misplaced by facility staff or residents. Response at 10.

+ CMS has not made any allegation that the items observed by the surveyors were
not “sanitized as needed.” Response at 10.

* CMS has not proven that unlabeled items belonged to any particular resident.
Response at 11.

* Contrary to CMS’s allegations Petitioner in fact has a policy that provides for the
safe storage and labeling of residents’ bedside equipment. Response at 11.

+ The surveyors’ smelling urine and/or feces in the facility and their observations
of brown smears on a resident’s toilet demonstrate nothing more than the fact that
Petitioner houses elderly residents who, from time to time, have episodes of
incontinence. Response at I 1.
5

Petitioner disputes none of the facts relied on by CMS. Petitioner does not assert that the
surveyors’ findings are inaccurate or that the surveyors did not see what they contend to
have seen. Furthermore, Petitioner offers no facts of its own to counter those offered by
CMS. It has not offered any facts that would place CMS’s facts into a context that is
favorable to Petitioner’s position.

Petitioner secms to be contending — without offering a single fact to support its contention

that the surveyors’ findings constitute, at most, observations of a brief moment in time
when there happened to be disorder and foul odors in Petitioner’s facility. The heart of
Petitioner’s argument against summary disposition is that these observations cannot be
used to characterize the state of Petitioner’s facility because they do not depict a long-
term or ongoing situation. Ultimately, according to Petitioner, the facts presented by
CMS add up to nothing more than proof that incontinent residents are at times
incontinent. Moreover, according to Petitioner, it would be unreasonable to require
Petitioner to assure that its facility was free from the consequences of incontinence,
including stains and odors. It asserts that some odors and unsanitary conditions are
simply part of the business of taking care of incontinent residents.

| find this argument to be unpersuasive. The facts presented by CMS are, to be sure, a
snapshot of Petitioner’s operation. That snapshot establishes both disorder and unsanitary
conditions at the facility. It is entirely reasonable to conclude from these facts that
problems with sanitation and disorder typified Petitioner’s operation. Moreover, it is the
only reasonable conclusion that [ may draw based on the undisputed material facts
because Petitioner offered no facts to suggest that anything else is the case. Nor has
Petitioner suggested that, somehow, a hearing would produce evidence that contradicts in
any respect the facts that CMS presented in support of its motion.

If Petitioner wanted to argue that the facts offered by CMS depict aberrant circumstances,
it had the burden of offering something affirmative to counter those facts. For example,
if Petitioner wanted to contend that episodes of incontinence and their aftereffects are
simply momentary events that are attended to immediately and efficiently by its staff, it
could offer testimony or documentary evidence showing how the staff responds to such
episodes. But, in response to CMS’s motion, Petitioner offered nothing of the kind.
Petitioner has offered nothing -- literally, no facts whatsoever — that would serve as an
impediment to concluding that the disorder and lack of sanitation observed by the
surveyors was an ongoing problem.

Nor am I persuaded by Petitioner’s argument that odors, stains, and a certain level of
poor sanitation are inevitable when it comes to caring for incontinent residents. The
regulation does not build in a margin of error when it comes to caring for incontinent
6

residents. Obviously, unfortunate accidents will from time to time occur in a facility that
cares for the incontinent. But, the regulation presumes that such accidents will be
attended to immediately by staff and that there will be no lingering odors or residues. The
uncontradicted facts offered by CMS are strong proof that Petitioner did not live up to
this standard.

Petitioner’s assertions that CMS has failed to show that items were not “sanitized as
needed” is an unreasonable characterization of what CMS’s burden is in this case. CMS
does not have to account for every possible fact scenario in order to prevail here. Its
burden is to present a set of facts that show a failure by Petitioner to comply with a
participation requirement. It is Petitioner’s obligation to offer facts that would negate or
neutralize those presented by CMS. Petitioner has the obligation to show that it
“sanitizes” items as needed if it contends that such action is a reasonable way to assure
that residents are provided with clean and safe incontinence products. But, Petitioner has
offered no facts to show that it takes such action.

Petitioner’s assertion that CMS failed to offer facts to show that unlabeled products
belong to a particular resident similarly lacks merit. First, it is unclear to me why having
such products labeled or unlabeled matters in the context of CMS’s noncompliance
allegations. There is no dispute that these products were being used to provide care to *
residents. And, Petitioner has offered nothing to dispute the facts offered by CMS
showing that these products were stored in an unsafe and potentially unsanitary manner.
Residents might be exposed to even greater health hazards if CMS were to offer facts
showing that Petitioner’s staff commingled these products and used them interchangeably
on different residents without properly sanitizing them. But, that allegation is not
necessary to CMS’s case.

Petitioner’s assertion that it has a policy for safe storage and labeling of residents’ bedside
equipment begs the question of its compliance. CMS is not alleging that Petitioner lacked
such a policy. To the contrary, CMS offered undisputed facts that Petitioner violated its
storage and labeling policy.

2. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.25(h)(1).

The applicable regulation mandates that a facility ensure that its resident environment
remains as free of accident hazards as possible. The regulation’s intent is clear. It
requires a participating facility to eliminate from its physical plant all known or
foreseeable hazards that might pose a threat of injury to residents. Such hazards include
defective or poorly maintained equipment and access to locations that might prove
7

dangerous to residents. CMS Ex. 52, at 80. A facility must take into account the physical
and mental conditions of its residents in researching and eliminating hazards. Residents
of skilled nursing facilities are by definition impaired individuals, often having severe
mental and/or physical handicaps. Environmental factors which might pose minimal
danger to young and healthy individuals could be life-threatening to nursing facility
residents. Consequently, each facility must exercise extraordinary vigilance to assure that
its residents are housed safely.

CMS relies on the following fact assertions to support its argument that I should enter
summary disposition against Petitioner for failing to maintain a hazard-free facility:

* The surveyors who conducted the April survey found that one of the resident’s
rooms (Room 101B) had poorly maintained bedside furniture equipment and
splintered door frames. CMS Ex. 42. Additionally, they found that in Room 109
there was a splintered and rough overbed table. None of the broken furniture had
been replaced by Petitioner in accordance with its policy. CMS Ex. 50, at 99.

+ At the April survey a surveyor observed an unsecured outdoor chemical storage
locker that residents could obtain access to through a nearby unlocked door.
Petitioner’s maintenance supervisor told the surveyor that the storage locker
should have been locked. CMS Ex. 41.

‘The conclusion that I draw from these facts, if there is nothing to contradict them, is that
Petitioner’s premises were not free from accident hazards. The risk of exposure to
chemicals is particularly evident here, in a facility which houses frail and demented
individuals.

In response to CMS’s motion Petitioner asserts the following:

+ The surveyors’ findings that pieces of furniture were rough or splintered does
not automatically qualify the furniture as broken or unsafe. Response at | 2.
According to Petitioner, there are no facts showing that a resident ever complained
about the furniture or that the furniture was in a location that was likely to come
into contact with residents’ skin. Petitioner argues also that CMS did not prove
that Petitioner failed promptly to repair the broken furniture when its presence was
brought to Petitioner’s attention. /d. .
8

* CMS has not offered facts showing for how long the chemical storage locker
was unlocked nor has CMS shown that Petitioner’s staff was unaware of the open
locker. Response at 12. Also, according to Petitioner, the facts offered by CMS
do not suggest that residents had access to the open locker or that the locker posed
a threat to residents’ safety. /d.

Petitioner also asserts that there are disputed material facts. It argues that, contrary to
CMS’s assertions, Petitioner’s policy governing replacement of broken or damaged items
does not cover replacement of broken or splintered furniture. Response at 13. It argues
also that there is a “triable issue of fact” as to whether the wear and tear described by
surveyors demonstrated that furniture needed to be replaced. With respect to the
unlocked storage locker, Petitioner asserts that CMS concedes that the locker was
outdoors and out of Petitioner’s common areas, thereby again raising a triable issue of
fact as to whether the locker posed a hazard.”

I find that none of these arguments serve as an impediment to granting summary
disposition. To begin with, Petitioner does not challenge any of the fact findings made by
the surveyors. It does not dispute that there were rough and splintered furniture and door
frames in residents’ rooms. Nor does it dispute that there was an unlocked chemical
storage locker on its premises. And, it says nothing about the surveyors’ findings that
residents had access to the locker through an unlocked door.

Nor has Petitioner offered any facts of its own to challenge CMS’s fact assertions. For
cxample, it has not offered facts showing that, contrary to the surveyors’ finding,
residents did not have access to Petitioner’s unlocked chemical storage locker. Neither
has it offered any facts to show that furniture and door frames were not, in fact, rough and
splintered.

Furthermore, the arguments offered by Petitioner consist essentially of speculation about
possible scenarios that are simply unsupported by any facts. There is nothing to show that
Petitioner’s staff promptly repaired broken furniture and door frames. Nor has Petitioner
advanced any facts to show that Petitioner’s staff was aware of the unlocked chemical
storage locker and took actions to protect residents from the unlocked locker.

’ Petitioner asserts also that there is a fact dispute concerning residents’ access to
an oxygen tank storage area. Response at 13. However, resident access to the oxygen
tank storage area was not a basis for CMS’s motion for summary disposition concerning
Petitioner’s noncompliance with 42 C.F.R. § 483,25(h)(1).
9

Petitioner’s assertions notwithstanding, the only reasonable conclusion that I can draw
from the unchallenged facts presented by CMS is that splintered furniture and door
frames in residents’ rooms posed a hazard to residents. An overbed table, for example, is
an object that a resident would come in contact with more or less constantly. Similarly, a
splintered door frame would pose a risk to a resident each time that resident passed
through it. And, Petitioner is simply wrong in arguing that CMS failed to offer facts
showing that residents had access to the unlocked chemical storage locker. The
unchallenged facts offered by CMS are that residents had access to the locker through an
unlocked door.

3. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.60(a).

The applicable regulation requires that a facility:

provide pharmaceutical services (including procedures that assure the
accurate acquiring, receiving, dispensing, and administering of all drugs and
biologicals) to meet the needs of each resident.

CMS contends that Petitioner failed to comply with this requirement based on the
following facts:

* During the April survey a surveyor observed ina refrigerator three expired
Novalog flex pen prefilled syringes of insulin that had been prescribed for one of
Petitioner’s residents who is identified as Resident # 14. The expiration date for
the pens was March 2006 and one of the pens had been opened and used. CMS.
Ex. 39, at 22-23; CMS Ex. 5, at 31- 32. No other supplies of insulin for the
resident were present.

* Novalog insulin had been prescribed to Resident # 14 for administration in
March and April 2006. Between April 1 and April 8, 2006 Resident # 14 was
administered Novalog insulin at least once, and, on occasion, twice daily. CMS
Ex. 14, at 2.

+ The surveyor observed an additional vial of insulin, prescribed to another
resident, Resident # 2, that had been opened on March 2, 2006, more than 30 days
before the April survey. The surveyor was told by a nurse on Petitioner’s staff that
Petitioner’s policy was to dispose of insulin 30 days after it is opened. CMS Ex.
39, CMS Ex. 14, CMS Ex. 49, at 43.
10

* Petitioner’s policy required that expired drugs be stored separately, away from
use, until destroyed or returned to the provider. CMS Ex. 25, at 11. However,
Petitioner was not storing the expired Novalog insulin away from other drugs.

+ Manufacturer’s instructions for Novalog require that it be discarded after 28
days. The manufacturer also instructs that an opened Novalog flex pen should not
be refrigerated. www.novonordisk-us.com; CMS Ex. 34, at 4.

These facts, if unchallenged, establish a failure by Petitioner to comply with the
“requirements of the regulation. They show that Petitioner: retained insulin after its
cxpiration date; stored expired insulin commingled with other, non-expired medications;
and improperly refrigerated opened syringes of insulin. Additionally, the facts support
only one conclusion concerning Petitioner’s administration of insulin to Resident # 14,
and that is that the resident was administered expired and improperly stored insulin. That
is because there were no insulin supplies present for the resident that were unexpired.

Petitioner disputes none of these facts. [t does not deny that it retained expired insulin,
that it refrigerated opened insulin contrary to the manufacturer’s directions, or that it
commingled expired with unexpired drugs. And, significantly, it offers no facts to refute
the conclusion that Resident # 14 received expired insulin. It did not allege, for example,
that there were other supplies of insulin maintained separately for the resident.

Petitioner makes the following arguments in opposition to CMS’s motion for summary
disposition on this deficiency:

+ There is no evidence that Resident # 14 received expired insulin or that the
insulin maintained by Petitioner for the resident had degraded to the extent that it
was ineffective. Response at 21. Further, there is no documentation that Resident
# 14 actually received insulin from the opened syringe. /d. at 22.

+ There is no evidence that Resident # 2 was administered insulin after its
expiration date. Nor is there evidence that expired insulin that had been prescribed
for Resident # 2 degraded. Response at 22.

* The regulation governs the “acquiring, receiving, dispensation, and
administration of drugs” and not their storage. Consequently, there is no basis for
finding Petitioner deficient even if all of CMS’s allegations are true. Response at
22.
11

| find these arguments to be unpersuasive. First, and as I discuss above, the only
reasonable conclusion that one may draw from the undisputed facts offered by CMS is
that Resident # 14 was receiving expired insulin. That is because the surveyors found no
supply of insulin for the resident other than the expired Novalog syringes and because
Petitioner has offered no facts to show that it maintained an additional supply. Second, it
is not CMS’s burden to prove that the expired insulin had degraded to the extent that it
was ineffective. The only reasonable conclusion one may draw from the fact that
Petitioner was administering expired insulin to a resident is that it was administering a
medication in a way that contradicted the manufacturer’s instructions. That is, on its face,
a failure by Petitioner to administer medication in a way that is consistent with its
residents’ needs. Similarly, the fact that Petitioner stored expired insulin for another
Resident, Resident # 2, leads inescapably to the conclusion that it was administering
expired insulin to this resident. I note also that Petitioner has offered no facts to counter
CMsS’s allegations that it was refrigerating opened insulin contrary to the manufacturer’s
instructions.

| disagree with Petitioner’s argument that CMS’s allegations, even if true, do not amount
to a failure to comply with regulatory requirements. CMS does not allege only that
Petitioner stored medications improperly. It has presented undisputed facts showing that
it administered insulin that had been stored improperly. That practice is covered by the
explicit language of the regulation at issue. Moreover, I find that the language of the
regulation is sufficiently broad to extend to improper storage and maintenance of drugs
because storage of medications is an essential element of the process by which
medications are administered and dispensed.

4. The only reasonable conclusion that I may draw from the undisputed
material facts is that Petitioner’s noncompliance with 42 C.F.R.
§§ 483.15(h)(2), 483.25(h)(1), and 483.60(a) persisted until July 7, 2006.

Petitioner argues that summary disposition is inappropriate because CMS:
fails completely to offer any evidence of . . . whether any of the
acts/omissions of purported noncompliance cited during the April survey
continued through July 5, 2006, the date of the imposition of . . . [the

remedy of denial of payment for new admissions].

Response at 2.
12

However, CMS has no burden of coming forward with facts showing a continuing state of
noncompliance after the April survey. A finding of noncompliance by a facility
establishes a presumption of continuing noncompliance until CMS determines that the
facility has re-attained compliance or until the facility proves by the preponderance of the
evidence that it has done so. Here, Petitioner has offered no facts to show that it
corrected its noncompliance with the three participation conditions that I discuss at
Findings 1, 2, and 3 of this decision, prior to July 7, 2006, the date on which CMS
determined that Petitioner had re-attained compliance.’

/s/

Steven T. Kessel
Administrative Law Judge

‘ If Petitioner corrected one or two of the three deficiencies prior to July 7 the
remaining uncorrected deficiency would, standing alone, justify imposition of denial of
payment for new admissions.
